Lane, J.
(dissenting). Petitioner was a commercial tenant ¡ on property condemned by the State. Petitioner sought reim- 1 bursement for moving expenses in excess of the $25,000 limitation set by the applicable statute. This statute was the one in force on the date of vesting of title in the State and therefore the limitation imposed by the Commissioner was appropriate (cf. Rose v. State of New York, 24 N Y 2d 80; Cooney Bros. v. State of New York, 24 N Y 2d 387).
We must also note that this proceeding was the appropriate vehicle to challenge the respondent’s determination. Article 78 proceedings traditionally have been used to compel an administrative agency to perform its duties, such as rendering a determination on pending applications (Matter of Stuart & Stuart v. New York State Liq. Auth., 29 A D 2d 176). However, the courts have also used this same procedure to review abuses of discretion (Matter of Council of Supervisory Assns. v. Board of Educ. of City of N. Y., 23 N Y 2d 458; Matter of Farina v. State Liq. Auth., 20 N Y 2d 484; Matter of Delicati v. Schechter, 3 A D 2d 19), matters involving the “ substantial evidence ” rule (CPLR 7804, subd. [g]; Matter of Griffith & Boyd v. Wyman, 39 A D 2d 874), as well as interpretation of existing laws as applied by an administrative agency (Matter of Galaxy Coffee Shop v. Hostetter, 32 A D 2d 946; Matter of Howard v. Wyman, 28 N Y 2d 434).
The case at bar involves the last category; The respondent commission applied a $25,000 limitation on refundable moving expenses. The commission applied the statute in force at the time title vested in the State rather than the statute in effect at a later date, as petitioner sought (cf. Cooney Bros. v. State of New TorJc, 24 N Y 2d 387, supra). Although the merits were not reached at Special Term, this court may now determine the issue of law outstanding; namely, that the statute imposing the $25,000 limitation is the applicable one. Since this court has the power to determine all the issues of law before it,(cf. Matter of 125 Bar *445Corp. v. State Liq. Auth., 24 N Y 2d 174), it will do so rather than remand to Special Term.
Since the correct statute was utilized, the ultimate result of dismissing the petition was correct. Special Term erred solely, on the grounds for dismissal. Dismissal is mandated not for lack of jurisdiction but because, as a matter of law, petitioner is not entitled to the relief sought. Accordingly, the judgment dismissing the petition should be modified on the law to the extent of declaring that the limitation of liability is $25,000 and otherwise affirmed.
Murphy and Tilzer, JJ., concur with Steuer, J.; Lane, J., dissents in an opinion, in which Stevens, P. J., concurs.
Judgment, Supreme Court, New York County, entered on February 23, 1973, affirmed, without costs and without disbursements.